Citation Nr: 0839525	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-10 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disorder, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active service with the United States Army 
from November 1966 until September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hypertensive vascular disorder.  

The veteran requested a hearing before a Veterans Law Judge 
with the Board in conjunction with his appeal.  Subsequently, 
in September 2007, the veteran submitted two letters to VA.  
In the first letter, he stated that he "does not want to 
have a central office hearing[]", and in the second, a 
representative  indicated that the veteran would not be 
attending the scheduled hearing, but that "[h]e will be 
represented by the Vietnam Veterans of America."  Based on 
these letters, the hearing was considered withdrawn, and no 
hearing was held.  Even if the veteran did not intend to 
withdraw the hearing, and desired that his representative 
speak for him at a hearing without the veteran's presence, 
the hearing would still not have progressed.  Under 38 C.F.R. 
§ 3.103(c) (2008), the veteran must be present at the 
hearing.  Therefore, if there was error in cancelling the 
hearing, it was harmless.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was provided with a Compensation and Pension (C & 
P) Examination in October 2004.  At the time, the examining 
doctor did not have the veteran's medical chart available for 
review, and thus had to rely on the veteran's history of his 
present condition.  According to the C & P examination 
report, the veteran related that he has a "history of 
diabetes mellitus, which was diagnosed recently about 6-8 
months ago."  The veteran also informed the doctor that he 
had a "history of hypertension for one year."  Based in 
part on this history, the doctor opined that hypertension 
"is not secondary to diabetes."  

Unfortunately, the information relied on by the C & P 
examiner regarding the start date of the veteran's 
hypertension was incorrect.  Letters in the claims file from 
the veteran's private doctor indicate that as of March 2004, 
he had not yet been diagnosed with hypertension, and only in 
April 2004 did the doctor provide a determination of 
"borderline hypertension".  It appears that the veteran's 
diabetes mellitus and hypertension were diagnosed at 
approximately the same time.

The Board also notes that the October 2004 VA examiner failed 
to provide a rationale for the conclusion that the veteran's 
hypertension is not secondary to his diabetes mellitus.  It 
is not clear that the examiner had another basis for this 
conclusion other than reliance on the veteran's erroneous 
historical timeline.  Without a more detailed rationale to 
support the October 2004 conclusion, and some discussion of 
the weighing of any other factors for hypertensive disorder 
that could possibly be involved in this case, the Board 
cannot give the October 2004 conclusion very much weight.  A 
new VA examination and opinion, with rationale, is in order.  

The veteran is also service connected for arteriosclerotic 
heart disease.  It is unclear if the service-connected heart 
disease has played a role in the development of hypertension.  
During the examination, the examiner should make pertinent 
findings in this regard and provide an opinion as to the 
likelihood that the veteran's  hypertensive vascular disorder 
is due to or aggravated by service, or any service-connected 
disorder - to include diabetes mellitus and arteriosclerotic 
heart disease.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to fully inform the veteran of what information 
is necessary to prove his claim.  In this case, the VCAA 
letter did not inform the veteran of what was necessary to 
find him secondarily service connected with regard to his 
hypertension.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court) (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (regarding VA policies and 
procedures with regard to assignment of 
effective dates and evaluations)) as to 
his hypertension claim, including what is 
required to show secondary service 
connection.

2.  The RO should schedule a C & P 
examination.  The claims file, as well as 
the veteran's medical chart, must be 
reviewed in conjunction with the exam.  
The doctor should examine the veteran and 
render an opinion as to whether the 
veteran's currently diagnosed hypertension 
is at least as likely as not caused or 
aggravated by service, his diabetes 
mellitus, his arteriosclerotic heart 
disease, or another service-connected 
disability.  A full and complete rationale 
for all opinions expressed is required.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
	
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is advised 
that at least in part the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that, pursuant to 38 
C.F.R. 
§ 3.655, his claim may be denied in the event he fails to 
cooperate by attending the requested VA examination.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

